Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 1 of 8 Page ID #1222



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CERTAIN UNDERWRITERS AT
 LLOYDS,

       Plaintiffs,
                                            Case No. 20-cv-0795-SPM
 v.

 CSX TRANSPORTATION, INC.,
 EVANSVILLE WESTERN
 RAILWAY, INC., and PADUCAH &
 LOUISVILLE RAILWAY, INC.,

      Defendants.

                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court is a Motion to Dismiss Counts II through V of

Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

filed by Defendants, CSX Transportation, Inc. (“CSX”) and Evansville Western

Railway, Inc. (“EVWR”). For the reasons set forth below, the Court GRANTS the

Motion to Dismiss counts II through V of the Amended Complaint.

                         PROCEDURAL BACKGROUND

      1. Western District of North Carolina

      On February 14, 2019, plaintiff, Certain Underwriters at Lloyds (“Lloyds”)

filed a six-count Complaint against CSX and EVWR in the United States District

Court for the Western District of North Carolina, to wit: 3:19-cv-00079. (Doc. 1). The

complaint was an action to recover for the loss of four locomotives that were destroyed

during a derailment in or near Lilesville, Anson County, North Carolina on



                                     Page 1 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 2 of 8 Page ID #1223



September 16, 2018. Id. The locomotives had a combined net value of at least

$6,040,364.00. Id.

      On April 11, 2019, CSX answered Count I of the complaint and filed a motion

to dismiss Counts II through VI for failing to state a cause of action pursuant to Rule

12(b)(6). (Docs. 27 and 29). EVWR filed a motion to dismiss for improper venue, and

in the alternative, for lack of personal jurisdiction, along with supporting

memorandum of law (Docs. 30-31), and also joined in the motion to dismiss counts II

through VI that had been filed by CSX. (Doc. 32). On May 13, 2019, Lloyds filed a

response in opposition to motion to dismiss and replies to the response were filed by

CSX and EVWR on May 28, 2019. (Docs. 37-38).

      On June 24, 2020, CSX filed a motion to change venue and notice of consent to

transfer if EVWR’s motion to dismiss for improper venue was granted, along with

supporting memorandum of law. (Docs. 40-41). On July 8, 2019, Lloyds filed a

response in opposition to the motion to change venue, and a reply was filed by CSX

on July 15, 2019. (Docs. 42, 43).

      On January 6, 2020, Magistrate Judge David Keesler filed a Memorandum and

Recommendation regarding the outstanding motions, including motion to dismiss for

improper venue, and in the alternative, for lack of personal jurisdiction; motion to

dismiss counts II through VI; and, motion to change venue. (Doc. 48). Lloyds filed an

objection to the Memorandum and Recommendations on February 21, 2020 (Doc. 49),

and both CSX and EVWR filed a reply to Lloyd’s objection. (Doc. 50). Lloyds also filed

a motion to amend complaint and supporting memorandum of law on February 20,

2020 (Docs. 52-53); a response was received from CSX and EVWR on March 5, 2020


                                     Page 2 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 3 of 8 Page ID #1224



(Doc. 54) and a reply to the response was received from Lloyds on March 12, 2020.

(Doc. 55).

         On August 18, 2020, United States District Judge Robert J. Conrad, Jr. , of the

Western District of North Carolina, adopted the Memorandum and Recommendation

and entered an Order that ultimately transferred this case to the United States

District Court for the Southern District of Illinois. (Doc. 58). Specifically, Judge

Conrad granted EVWR’s motion to dismiss for improper venue, or in the alternative,

for lack of personal jurisdiction, as well as CSX’s motion to change venue. Id. Said

Order also overruled Lloyd’s objections to the Memorandum and Recommendations

and dismissed CSX’s Motion to Dismiss pursuant to 12(b)(6) without prejudice. 1 Id.

         2. Southern District of Illinois

         On August 19, 2020, this matter was transferred in from the District of North

Carolina Western. (Doc. 59). This case was originally assigned to the Honorable

Judge John Gilbert, who assigned Track C and scheduled the final pretrial conference

for February 2, 2022 and jury trial on February 14, 2022. (Doc. 75). After

reassignment to this Court, a telephonic scheduling conference was held on October

27, 2020. (Doc. 79). At that time, a scheduling order was entered, and Lloyds was

granted leave to file Amended Complaint. (Docs. 82, 83).

         On November 11, 2020, the Amended Complaint was filed with this Court,

going from six counts to five and adding Paducah & Louisville Railway, Inc. as a party



1
  With respect to Defendants’ Motion to Dismiss Claims for Relief Two Through Six of Plaintiff’s Complaint, the
Court adopted the M & R, which stated the following,:“[B]ased on the undersigned’s representations regarding
venue and transfer of this matter to the Southern District of Illinois, the undersigned will recommend that the motion
to dismiss claims two through six of the Complaint be denied without prejudice.” (Doc. 48, p. 15).


                                                   Page 3 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 4 of 8 Page ID #1225



defendant. (Doc. 84). All five counts are directed against all three defendants and are

as follows: (I) Carrier liability pursuant to the Carmack Amendment (49 U.S.C.

§11706(a)); (II) Common carrier liability for violations of the federal Bill of Lading

Act (alternatively, non-delivery under 49 U.S.C. § 80110); (III) Common carrier

liability for violations of the federal Bill of Lading Act (mis-delivery/conversion under

49 U.S.C. § 80111); (IV) Negligence, gross negligence, willful or wanton conduct; and,

(V) Conversion. (Id.). 2

       On November 24, 2020, CSX and EVWR answered count I of the amended

complaint. (Docs. 91, 92). On November 24, 2020, CSX and EVWR also filed a joint

motion to dismiss counts II through V of amended complaint, along with supporting

memorandum of law. (Docs. 93, 94). On December 23, 2020, Lloyds filed a response

in opposition to joint motion to dismiss counts II through V that was filed by CSX and

EVWR. (Doc. 114). On January 6, 2021, oral argument was held via Zoom with

respect to this motion. (Doc. 119).

       On December 22, 2020, PAL was served with the amended complaint. (Doc.

118). On January 12, 2021, PAL filed a motion to dismiss amended complaint, along

with memorandum of law in support of motion. (Docs. 122-123). Plaintiff’s response

to this motion is due on or before February 16, 2021.




2 Count I of the Amended Complaint begins with paragraph 60 but, “Plaintiffs reassert and re-allege
paragraphs 1-59 as though fully set forth herein.” Count II begins with paragraph 67 but, “Plaintiffs
reassert and re-allege paragraphs 1 through 66 as though fully set forth herein. Count III begins
with paragraph 73 but, “Plaintiffs reassert and reallege paragraphs 1 through 72 as though fully set
forth herein.” Count IV begins with paragraph 77 but, “Plaintiffs reassert and reallege paragraphs 1
through 76 as though fully set forth herein.” (Id.). Count V of the Amended Complaint begins with
paragraph 85 but, “Plaintiffs reassert and re-allege Paragraphs 1 through 84 as though fully set
forth herein.”


                                           Page 4 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 5 of 8 Page ID #1226



                            FACTUAL BACKGROUND

      Prior to September 2018, Lloyds had an insurance relationship with National

Railway Equipment Co. (“NRE”). (Doc. 84). This is an action to recover for the loss of

four Locomotives, identified as NREX 122-125, with a combined value of at least

$6,040.364.00. (Id.). The locomotives were to be delivered to a North Carolina entity

at the Port of Wilmington; however, Hurricane Florence struck the area and the

locomotives never made it to their final destination. (Id.).

      On September 7, 2018, the shipping commenced. (Id.). On September 16, 2018,

the four locomotives were destroyed during a derailment in or near Lilesville, Anson

County, North Carolina. (Id.).

      Lloyds contends in paragraph 61 that “Defendants are rail carriers within the

meaning of the Carmack Amendment (and also as defined in 49 U.S.C. 10102(5)).” Id.

Both CSX and EVWR admit to being a rail carrier within the meaning of the Carmack

Amendment, but deny the remaining allegations of paragraph 61. (Docs. 91, 92).

                                            LAW

      The purpose of a Rule 12(b)(6) motion to dismiss is not to decide the merits of

the case; instead, a Rule 12(b)(6) motion tests the sufficiency of the complaint. Gibson

v. City of Chicago, 910 F.2d 1510 (7th Cir. 1990). When reviewing a motion to dismiss

under Rule 12(b)(6), the Court takes as true all factual allegations in Plaintiff’s

complaint and draws all reasonable inferences in their favor. Killingsworth v. HSBC

Bank Nevada, N.A., 507 F.3d 614 (7th Cir. 2007)

    The Court of Appeals for the Seventh Circuit has clarified that courts must

approach Rule 12(b)(6) motions by construing the complaint in the light most


                                      Page 5 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 6 of 8 Page ID #1227



favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere

& Co., 556 F.3d 575, 580 (7th Cir. 2009), cert. denied, 558 U.S. 1148 (2010) (quoting

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Under this standard, a

plaintiff who seeks to survive a motion to dismiss must “plead some facts that suggest

a right of relief that is beyond speculative level.” In re marchFIRST Inc., 589 F.3d

901 (7th Cir. 2009).

    There are two hurdles or tenets that must be overcome in order to state a cause

of action under Rule 12(b)(6). E.E.O.C. v. Concentra Health Servs, Inc., 496 F.3d 773

(7th Cir. 2007). First, the complaint must describe the claim in enough detail to give

fair notice of the claim and the grounds for it; a formulaic recitation of the elements

of a cause of action will not do. Bell Atl. Corp., 550 U.S. 544 (2007). Second, the

complaint must state a claim “plausible on its face’, meaning the plaintiff’s right to

relief must rise above a “speculative level”. Id. at 579. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662 (2009). “Plausibility is not a synonym for probability in this context but

asks for more than a sheer possibility that a defendant has acted unlawfully.” West

Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670 (7th Cir. 2016).

                                        ANALYSIS

    Federal pleading requires notice, not fact pleading. In other words, a pleading

that states a claim for relief must contain a short and plain statement of the claim

showing that the pleader is entitled to relief. Fed.R.Civ.P. 8(a)(2). However, there is


                                      Page 6 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 7 of 8 Page ID #1228



an issue that needs to be addressed with respect to this matter.

    In Paragraph 61 of the Amended Complaint, plaintiffs state as follows:

“Defendants are rail carriers within the meaning of the Carmack Amendment (and

also as defined in 49 U.S.C. § 10205(5))”. (Doc. 84). Then, with respect to Counts II

through V, which are the basis of this Motion to Dismiss, plaintiffs’ reassert and

reallege a number of paragraphs, including Paragraph 61 infra, which in turn

expressly incorporates that the defendants are rail carriers within the meaning of the

Carmack Amendment. (Id.). CSX and EVWR also admit in their answers to count I

that they are rail carriers within the meaning of the Carmack Amendment,

respectively. (Docs. 91, 92). While plaintiff is entitled under Rule 8(d)(2) of the

Federal Rules of Civil Procedure to plead alternative claims and/or theories, they

cannot include allegations, even incorporating by reference, that are blatantly

contradictory. See Canadian Pacific Railway Company v. Williams-Hayward

Protective Coatings, Inc., 2003 WL 1907943 (N.D. Ill. 2003).

    The Carmack Amendment imposes upon “receiving rail carriers” and “delivering

rail carriers” liability for damage caused during the rail route under the bill of lading,

regardless of which carrier caused the damage. 49 U.S.C. § 11706(a); Kawasaki Kisen

Kaisha, Ltd., Regal-Beloit Corp., 561 U.S. 89 (2010). The purpose of the Carmack

Amendment was to create a “nationally uniform rule of carrier liability for interstate

shipments”. North Am. Van Lines, Inc. v. Pinkerton Sec. Systems, Inc., 89 F.3d 452

(7th Cir. 1996). The Carmack Amendment provides shippers with the statutory right

to recover for actual losses or injuries to their property caused by carriers involved in

the shipment and contains a comprehensive remedial scheme whereby a shipper


                                      Page 7 of 8
Case 3:20-cv-00795-SPM Document 125 Filed 01/25/21 Page 8 of 8 Page ID #1229



whose cargo is lost or damaged by a carrier may recover damages for that loss. Gordon

v. United Van Lines, Inc., 130 F.3d 282 (7th Cir. 1997).

      Although the shipping agreement is to be set out in a bill of lading, which becomes

the governing contract between the parties, Carmack's provisions are deemed

incorporated into all such contracts. Kawasaki Kisen Kaisha, Ltd., 561 U.S at 104.

Failure to issue a receipt or bill of lading does not affect the liability of a rail carrier.

Id.

      In the instant case, the Carmack Amendment applies. Lloyds, CSX and EVWR

have all expressly stated this.

                                       CONCLUSION

      For the reasons set forth above, the Court GRANTS the Motion to Dismiss Counts

II through V of Amended Complaint; however, the Court further grants plaintiff

thirty (30) days to file a Second Amended Complaint. As such, defendants are NOT

ordered to file an answer to Counts II through VI of the Amended Complaint.



IT IS SO ORDERED.

DATED:       January 25, 2021



                                                  /s/ Stephen P. McGlynn_
                                                  STEPHEN P. McGLYNN
                                                  U.S. District Judge




                                        Page 8 of 8
